United States Bankruptcy Appellate Panel
                            FOR THE EIGHTH CIRCUIT
                                 _______________

                                     No. 09-6005
                                  ________________

In re:                                     *
                                           *
Rodney Arthur Johnson,                     *
                                           *
         Debtor.                           *
                                           *
Rodney Arthur Johnson,                     *
                                           * Appeal from the United States
         Plaintiff - Appellant,            * Bankruptcy Court for the District of
                                           * South Dakota
               v.                          *
                                           *
Gregory County Auditor,                    *
                                           *
         Defendant - Appellee              *
                                         _____

                              Submitted: February 25, 2009
                                 Filed: March 11, 2009
                                         _____

Before FEDERMAN, MAHONEY, and VENTERS, Bankruptcy Judges.
                            _____

VENTERS, Bankruptcy Judge.

       This is an appeal of the bankruptcy court’s order denying a motion for a default
judgment and dismissing an adversary complaint seeking damages for alleged
violations of the automatic stay or discharge injunction.1 We dismiss the appeal.


         1
       Honorable Charles L. Nail, Jr., United States Bankruptcy Court, District of
South Dakota.
       Although the caption names the Debtor, Rodney Arthur Johnson, as the
Plaintiff-Appellant, Mr. Johnson is not a party to this appeal, nor was he a party to the
adversary proceeding, because he died before the complaint was filed in September
2008. Douglas Kettering, the attorney who represented the Debtor in his bankruptcy
case prior to his death, filed the underlying adversary proceeding as well as this
appeal.

        Mr. Kettering has not shown that he has any authority or standing to pursue this
appeal, or to bring the underlying adversary action, after the death of his client. The
attorney-client relationship between Mr. Kettering and the Debtor terminated upon the
Debtor’s death. 7A C.J.S. Attorney & Client § 274 (2008). See also Kasting v.
American Family Mutual Insurance Company, 196 F.R.D. 595, 598 (D. Kan. 2000).
An attorney cannot file a suggestion of death on behalf of a former client, let alone
initiate an adversary proceeding or pursue an appeal. Id.; In re Klein, 36 B.R. 390,
392 (Bankr. E.D. N.Y. 1984).

       In the absence of any proof that Mr. Kettering has been appointed as the
attorney or representative of the Debtor’s probate estate, Mr. Kettering does not have
standing to pursue this appeal (nor did he have standing to initiate the underlying
adversary action). We therefore dismiss this appeal for lack of jurisdiction. See Jones
v. Gale, 470 F.3d 1261, 1265 (8th Cir. 2006) (standing is a prerequisite to subject
matter jurisdiction).

      Appeal dismissed.




                                           2